Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 15, 2020 has been entered.  No claims have been amended or canceled.  Currently, claims 1-22 are pending for examination.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Applicant argues that Epstein et al. (US Pat 5,421,830) does not cure the deficiencies of Zielinski et al. (US PG Pub 2009/0234401) and Dong et al. (US PG Pub 2010/0087887), specifically gradually introducing asynchrony in multiple intervals when transitioning from a normal pacing mode to a TID therapy mode.  Applicant argues on page 1 that the purpose of Epstein et al. is to intentionally induce a tachycardia to test an antitachycardia pacing (ATP) therapy rather than provide a temporarily induced dyssynchrony therapy.  As explained in the rejection, Zielinski et al. in view of Dong et al. disclose and/or teach providing temporary induced dyssynchrony (TID) therapy in the manner claimed by the applicant.  The references do not teach gradually introducing asynchrony in multiple intervals.  Epstein et al. was relied upon as a secondary reference to teach that when transitioning from a normal heart rate to an induced dyssynchronous heart rate (“arrhythmia”), it is known in the art to gradually introduce asynchrony in multiple intervals (“fast pulses are used to overpace the patient's heart by first capturing the heartbeat, slowly increasing the heartbeat rate and then applying one or more critically timed pulses” col. 5, lines 30-35).  
Gill et al. (US PG Pub 2013/0204312) is a further example, not currently relied on in the rejection, that it is known in the art to gradually introduce asynchrony when transitioning from a normal pacing mode to a TID therapy mode ([0044]; fig. 8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, 19 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al. (US PG Pub 2009/0234401) in view of Dong et al. (US PG Pub 2010/0087887) and Epstein et al. (US Pat 5,421,830).
Regarding claims 1, 12, and 19, Zielinski et al. discloses an implantable cardiac device and method for providing temporary induced dyssynchrony (TID) therapy, the implantable cardiac device comprising: at least one sensor configured to measure a signal (“heart rate” indicative of a patient’s ability to receive TID therapy ([0054]); at least one lead 110, 115, 125 having a plurality of electrodes ([0039], [0042]); a pulse generator 105 communicatively coupled to the plurality of electrodes and configured to deliver pacing pulses to a patient’s heart in accordance with a plurality of TID pacing parameters ([0038]); and a controller coupled to the pulse generator and configured to cause the pulse generator to deliver TID therapy to the patient’s heart in accordance with the plurality of TID pacing parameters, the controller being coupled to the at least one sensor and further configured to receive the signal measured by the at least one sensor and determine whether to cause the pulse generator to deliver TID therapy during the TID therapy mode to the patient’s heart via the plurality of electrodes based at least in part upon the received signal ([0044-0048], [0052], [0054]). Zielinski et al. does not expressly disclose the controller modifying one or more of the TID pacing parameters over a predetermined period of time. Dong et al. teaches an implantable cardiac device for providing temporary induced dyssynchrony ([0012], [0039]), the controller modifying one or more intermittent pacing therapy parameters over a predetermined period of time depending on a received signal of at least one sensor configured to measure the patient’s physiological status ([0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zielinski et al. to incorporate modification of TID pacing parameters based on a signal determined by a sensor configured to measure the patient’s physiological status as taught by Dong et al. in order to yield the predictable result of better adjusting to the patient’s current cardiac needs.  Zielinski et al. does not expressly disclose gradually introduce asynchrony in multiple intervals when transitioning from a normal pacing mode to a TID therapy mode.  Epstein et al. teaches inducing dyssynchrony therapy (“induce arrhythmia”) by first capturing the heartbeat and then gradually 
Regarding claims 2, 13, Zielinski et al. discloses wherein the controller is further configured to: receive the signal before initiating TID therapy ([0048], [0052]); and determine whether to initiate TID therapy based at least in part upon the received signal ([0052]).
Regarding claims 3, 14, Zielinski et al. discloses the controller is further configured to receive the signal during ongoing TID therapy; and determine whether to continue the ongoing TID therapy based at least in part upon the received signal ([0068], [0080]).
Regarding claim 4, Zielinski et al. discloses the controller is further configured to: receive the signal after a trial session of TID therapy (“second pacing mode”); and determine whether to apply a full session of TID therapy (“second and third pacing modes are included in a stress augmentation mode”) based at least in part upon the received signal ([0074-0075]).
Regarding claims 5-7, 15-16, and 20, Zielinski et al. discloses wherein the received signal includes a patient status indicator from a sensor, the sensor comprises at least one of a heart rate sensor and an activity sensor ([0054]).
Regarding claim 8, Zielinski et al. discloses the controller is in communication with a user input device and is further configured to receive the signal from the user input device ([0072], [0078]).
Regarding claims 9, 17, Zielinski et al. discloses the controller is further configured to cause the pulse generator to vary at least one parameter of the TID therapy during application of the TID therapy wherein the at least one parameter includes an atrioventricular (AV) delay ([0051]).
Regarding claim 11, Zielinski et al. discloses the controller comprises timing control circuitry, the controller further configured to: receive the signal from the timing control circuitry, the received signal including an indication of a current time; and based at least in part upon the current time, determine whether to initiate the application of TID therapy ([0058-0059], [0067]).
Regarding claim 21, Zielinski et al. discloses inducing dyssynchronous contraction of a left ventricle in a subject ([0006]) compared to an atrial chamber ([0005]).
Regarding claim 22, Zielinski et al. discloses inducing dyssynchronous contraction of a left ventricle in a subject ([0006]) but does not disclose introducing asynchrony between right and left ventricular chambers of the heart.  Dong et al. teaches it is known in the art to introduce asynchrony between right and left ventricular chambers of the heart in an intermittent pacing therapy mode ([0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zielinski et al. to select a pacing mode that introduces asynchrony between right and left ventricular chambers of the heart as taught by Dong et al. as it appears to be a known method of yielding predictable results.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al. (US PG Pub 2009/0234401) in view of Dong et al. (US PG Pub 2010/0087887) and Epstein et al. (US Pat 5,421,830) as applied to claims 1-9, 11-17, 19 and 20-22 above, and further in view of Kass et al. (US PG Pub 2013/0304149).
Regarding claims 10, 18, Zielinski et al. does not expressly disclose the controller further configured to cause the pulse generator to gradually shorten the AV delay over a predetermined period of time. Kass et al. teaches a dyssynchrony-inducing mode of a pacemaker where the AV delay is made to be shortened ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zielinski et al. and try a shortened AV delay as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gill et al. (US PG Pub 2013/0204312)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792